MORRISON, Presiding Judge.
The offense is felony theft; the punishment, two years.
No statement of facts accompanies the record.
Appellant waived a jury and plead guilty before the court. In his motion for new trial, he, for the first time, raises the question of the failure of the court to comply with the terms of Article 494, Vernon’s Ann.C.C.P., as recently amended, in that no written waiver of counsel waiving the 10 days to prepare for trial appears in the record.
Article 491, V.A.C.C.P., provides: “There shall be no arraignment of a defendant except upon an indictment for a capital offense.” Article 494, supra, provides, in part, as follows: “When the accused is brought into court for the purpose of being arraigned * *
The case .at bar was not a capital offense, and. hence, Article 494, .supra, has no application.
The judgment is affirmed.